Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 11-24 are pending. Claims 1-10 were canceled.
Claims 11-24 are allowed herein.

REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claim 11 is considered to have allowable subject matter because the claims distinguishes the Applicant's cable mounting clamp primarily as against the teachings of prior art, especially the prior art of Jordan (US 5379836) via the recitations of “a fastening in which a first attachment part and a second attachment part extend around only a portion of the circumference of the tubular body” 
Similarly to claim 21, This method claim required limitations that are similar to those recited in the claim 11 to carry out method steps.  And since the reference of Jordan does not teach the above mentioned features to carry out the method steps; the claim is also believe to be patentable.
Independent claim 23 is also allowable for the reason that neither references cited teaches attachment parts including hooks that are configured to be positioned between a pipe length and a sleeve.
Claims 11-20; 22; and 24 are all dependent from claims 11, 21 and 23 respectively, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632